Kruse, J. (dissenting):
If the only failure of the assured to comply with the conditions for his reinstatement were the omission of the local record keeper to require the application to be in writing, and report as required, I would agree to the reversal of the judgment directed in favor of the defendant. But aside from that question, and aside from the. fact of his not having paid- the rate for • August (that being the. month in which it is claimed he applied for reinstatement), there is the further provision contained in the rules of the defendant and a *397part of the contract of insurance, explicitly declaring that the medical certificate and examination must be approved by the supreme medical examiner before reinstatement can take place, which, of course, was not done in this case.
So that, even if the assured had done all which the rules required • him to do, aud the local record keeper had forwarded the medical certificate with an application in writing, it would still have needed the approval of the supreme medical examiner to reinstate the assured.
I do not see how it can be said, under- the circumstances, that the defendant waived these express conditions and requirements, which were a part of the contract of insurance.
I think the case was correctly disposed of at the trial, and that the judgment should be directed for the defendant.
Plaintiffs’ exceptions sustained and motion for new trial granted, with costs to plaintiffs to abide event.